Title: From Alexander Hamilton to James McHenry, 24 August 1799
From: Hamilton, Alexander
To: McHenry, James


New York, August 24, 1799. “I send you an extract from Col. Parker’s letter of the Fifteenth of this month. By this you will see the extremities to which the officers of his regiment are put from the want of money for recruiting purposes. I enclose likewise an extract from Major Rivardi’s letter of the twenty fifth of July. It would appear to be proper that the officers of the corps to which Major Rivardi belongs should be furnished with the enumerated articles, but not being acquainted with the arrangements which you may have made, I have declined taking any measure in the case.”
